[Cite as State ex rel. Galloway v. Cook, 126 Ohio St. 3d 332, 2010-Ohio-3780.]




   THE STATE EX REL. GALLOWAY, APPELLANT, v. COOK, JUDGE, APPELLEE.
 [Cite as State ex rel. Galloway v. Cook, 126 Ohio St. 3d 332, 2010-Ohio-3780.]
Court of appeals’ judgment denying petition for writ of mandamus affirmed —
        Appellant failed to establish that judge abused her discretion by staying
        her ruling on his motion for an evidentiary hearing pending this court’s
        resolution of comparable issues in a different case.
  (No. 2010-0567 — Submitted August 10, 2010 — Decided August 19, 2010.)
       APPEAL from the Court of Appeals for Lucas County, No. L-09-1221,
                                      2010-Ohio-688.
                                  __________________
        Per Curiam.
        {¶ 1} We affirm the judgment of the court of appeals denying the
petition of appellant, James Franklin Galloway, for a writ of mandamus to compel
appellee, Lucas County Court of Common Pleas Judge Stacy Cook, to hold an
evidentiary hearing on his objection to his sex-offender reclassification pursuant
to Ohio’s Sex Offender Registration and Notification Law contained in 2007
Senate Bill 10 (“S.B. 10”) and on his postconviction motions to dismiss his
criminal case.
        {¶ 2} As for Galloway’s objection to his reclassification as a Tier III sex
offender under S.B. 10, Galloway failed to establish that Judge Cook abused her
discretion by staying her ruling on his motion for an evidentiary hearing pending
this court’s resolution of comparable issues in the discretionary appeal in State v.
Bodyke, 126 Ohio St. 3d 266, 2010-Ohio-2424, ___ N.E.2d ___.1 See State ex rel.


1. We decided Bodyke on June 3, 2010, while this appeal was pending. A joint motion for
reconsideration and/or clarification was filed on June 14 and was denied on August 17, 2010.
                             SUPREME COURT OF OHIO




Charvat v. Frye, 114 Ohio St. 3d 76, 2007-Ohio-2882, 868 N.E.2d 270, ¶ 16,
quoting State ex rel. Verhovec v. Mascio (1998), 81 Ohio St. 3d 334, 336, 691
N.E.2d 282 (“ ‘The determination of whether to issue a stay of proceedings
generally rests within the court’s discretion and will not be disturbed absent a
showing of an abuse of discretion’ ”).
       {¶ 3} As for Galloway’s remaining claim that he is also entitled to an
evidentiary hearing on his motions to dismiss his criminal convictions based on
his actual innocence and the court’s lack of subject-matter jurisdiction, “courts are
not required to hold a hearing in every postconviction case.” State ex rel. Madsen
v. Foley Jones, 106 Ohio St. 3d 178, 2005-Ohio-4381, 833 N.E.2d 291, ¶ 10. And
because Judge Cook has now denied Galloway’s motions for an evidentiary
hearing on his motions to dismiss, Galloway has an adequate remedy in the
ordinary course of law by appeal to challenge these rulings. State ex rel. Hach v.
Summit Cty. Court of Common Pleas, 102 Ohio St. 3d 75, 2004-Ohio-1800, 806
N.E.2d 554, ¶ 8.
       {¶ 4} Therefore, the court of appeals correctly denied the writ of
mandamus. Even if it were the case that the court’s rationale was incorrect in
part, “[w]e will not reverse a correct judgment simply because some or all of a
lower court’s reasons are erroneous.” State ex rel. Swain v. Bartleson, 123 Ohio
St.3d 125, 2009-Ohio-4690, 914 N.E.2d 403, ¶ 1.
                                                                Judgment affirmed.
       BROWN,      C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
       James Franklin Galloway, pro se.
       Julia R. Bates, Lucas County Prosecuting Attorney, and Evy M. Jarrett,
Assistant Attorney General, for appellee.
                            ______________________




                                             2